816 F.2d 674
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. WOLTZ, Plaintiff-Appellant,v.William NOWAK, Notary Public;  Captain Griggs, DeputySheriff;  James Dunning, Sheriff, Defendants-Appellees.
No. 86-7269.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1987.Decided April 1, 1987.

Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
Robert W. Woltz, appellant pro se.
PER CURIAM:


1
Robert Woltz appeals from the district court's dismissal of his complaint without prejudice for failure to pay the filing fee.  Woltz's inmate account reports indicate that he deposited $83.97 into his account between February 24, 1986, and April 7, 1986.  The court ordered Woltz to pay fifteen percent of his account deposits as a partial filing fee and advised him that he could explain any special circumstances which would excuse payment.  Woltz responded that he had been granted in forma pauperis status by the same court in a different case.  Woltz also explained that he had spent his account balance on postage for legal correspondence and that the guards kept stealing his postage.  The district court found his reasons were insufficient to excuse payment and granted him an extension to pay the fee.  When Woltz failed to respond, the district court dismissed his action.


2
The district court complied with the procedures approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Finding no abuse of discretion in the district court's action, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.